On Motion for Rehearing.
LATTIMORE, J.
In spite of the fact that the record here contains neither bills of exception nor statement of facts, appellant makes a sworn motion for rehearing setting up, as to the statement of facts, that he requested the court reporter to prepare such statement, and relied on him to prepare and file same. This is no showing of diligence in the preparation and filing of statement of facts, and presents no excuse for the failure to have' same prepared.
The motion for rehearing will be overruled.